UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 1174 Route 109 Lindenhurst, New York 11757 (Address of principal executive offices, including zip code.) (631) 991-3174 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 52,519,307as of May 11, 2010. 1 ICONIC BRANDS INC. FORM 10-Q March 31, 2010 TABLE OF CONTENTS PART I— FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 27 PART II— OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 2 PART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $ 35,000and $35,000, respectively Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net License agreement costs, net of accumulated amortization of $7,438 and $0, respectively - Restricted cash and cash equivalents Total assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Current portion of debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long term debt Total liabilities Stockholders' equity (deficiency): Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Series B, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively Common stock, $.00001 par value; authorized 100,000,000 shares, issued and outstanding 47,712,957 and 44,810,411 shares, respectively Additional paid-in capital Retained earnings (deficit) ) ) Total stockholders' equity (deficiency) ) ) Total liabilities and stockholders' equity (deficiency) $ $ See notes to consolidated financial statements. 3 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses: Selling, marketing and promotion Administrative compensation and benefits Professional fees Occupancy and warehousing Travel and entertainment Office Licenses and permits Other Total Income (loss) from operations ) ) Interest expense ) ) Income (loss) before income taxes ) ) Income taxes - - Net income (loss) $ ) $ ) Net income (loss) per common share - basic and diluted $ ) $ ) Weighted average number of common shares outstanding - basic and diluted See notes to consolidated financial statements. 4 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Three Months Ended March 31, 2010 (Unaudited) Series A Series B Preferred Stock, Preferred Stock, Common Stock, Additional $.00001 par $2.00 stated value $.00001 par Paid-In Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2009 1 $
